     Case: 1:18-cv-04379 Document #: 78 Filed: 07/15/19 Page 1 of 2 PageID #:213



                             IN THE UNITED STATES DISTRICT COURT
                            FOR THE NORTHERN DISTRICT OF ILLINOIS
                                       EASTERN DIVISION

 RAUL ROBLES                                                         )
                                                                     )     No. 18-CV-4379
               Plaintiff,                                            )
                                                                     )     Judge Elaine E. Bucklo
     v.                                                              )
                                                                     )
 CITY OF CHICAGO, a municipal corporation;                           )
 Chicago Police Officers DAVID SALGADO, Star 16347;                  )
 XAVIER ELIZONDO, Star 1304; ROBERTO RAMIREZ,                        )
 Star 12261; PETER THEODORE, Star 10523; BRYAN COX,                  )
 Star 19328; BENJAMIN MARTINEZ, Star 14519;                          )
 ROCCO PRUGER, Star 15445; GEORGE NICHOLS,                           )
 Star 19184; JOSEPH FOLEY, Star 3711; JACK LIN,                      )
 Star 11860; and LOUIS SZUBERT, Star 15620,                          )
                                                                     )
              Defendants.                                            )

                                   AGREED ORDER OF DISMISSAL

          This matter coming before the Court on the Stipulation of the parties, the parties having reached

agreement to settle this matter, and the respective parties being represented by counsel, Plaintiff, Raul

Robles, by his attorneys, Louis J. Meyer, Daniel P. Kiss and Darryl A. Goldberg; Defendants, David

Salgado, by his attorney, Whitney Hutchinson, Special Assistant Corporation Counsel; Xavier Elizondo,

by his attorney, Kenneth M. Battle, Special Assistant Corporation Counsel; Roberto Ramirez, Peter

Theodore, Bryan Cox, Benjamin Martinez, Rocco Pruger, George Nichols, Joseph Foley, Jack Lin and

Louis Szubert, by their attorney, Lawrence S. Kowalczyk, Special Assistant Corporation Counsel; and

Defendant City of Chicago, by its attorney, Mark A. Flessner, Corporation Counsel of the City of

Chicago, and the parties having entered into a Release and Settlement Agreement and Stipulation to

Dismiss, the Court being otherwise fully advised in the premises orders as follows:

          All of the claims of Plaintiff, Raul Robles, against Defendants, City of Chicago, David Salgado,

Xavier Elizondo, Roberto Ramirez, Peter Theodore, Bryan Cox, Benjamin Martinez, Rocco Pruger,

George Nichols, Joseph Foley, Jack Lin and Louis Szubert, are hereby dismissed without prejudice, to be

automatically converted to dismissal with prejudice 75 days from the entry of this order, unless a party

has moved to extend this date prior to the expiration of the 75 days. Each side shall bear its own costs and

attorneys’ fees.
Case: 1:18-cv-04379 Document #: 78 Filed: 07/15/19 Page 2 of 2 PageID #:213




                                  ENTER:_____________________________
                                       The Honorable Elaine E. Bucklo
                                       United States District Judge


                                  DATED: July 15, 2019
